SCHWAB, C. J.,
concurring.
I agree that the preponderance of the evidence indicates that the claimant, in addition to suffering a compensable injury in 1972, is suffering from an aggravation of his 1970 injury which resulted in an award of permanent, partial disability. However, I think it appropriate to consider certain contentions made by State Accident Insurance Fund (SAIF), which are stated in its brief as follows:
“* * * Even if both of the claimant’s injury claims had been reopened here, it would not be appropriate to apportion his current disability between the two employers. Cutwright [sic] v. American Ship Dismantler * * * [6 Or App 62, 486 P2d 591 (1971)].
“Thus, it appears that, through the reopening of the 1972 injury claim, the claimant is receiving, and will receive all those benefits to which he is entitled by law. The refusal to reopen the 1970 injury claim is only an illusory denial since the claimant loses nothing by the refusal.”
First, Cutright v. Amer. Ship Dismantler, 6 Or App 62, 486 P2d 591 (1971), does not hold that where there are successive injuries to the same part of the anatomy, the second employer is responsible for the entire disability. In that case, all we held is that if the second incident contributes independently to the injury, the second insurer is solely liable even if the injury would have been much less severe in the absence of the prior condition.
Further, SAIF is incorrect in its contention that any award for the .1972 injury will also necessarily compensate claimant for any increase in permanent disability resulting from aggravation of the 1970 injury. SAIF cites no statute or rule which would authorize payment of compensation for the results of one injury in the face of a finding that the condition was *238solely the result of a separate injury. If SAIF had previously stipulated that, in a hearing on the 1972 injury, claimant could also he compensated for any proven aggravation of the 1970 injury, there conceivably would be no .reason for two separate hearings. It is by no means clear that it could have appropriately done so, because of the statutory requirements by which the experience ratings and therefore the premiums of employers are affected by claims experience. ORS 656.508(3).
In substance we here have a situation in which a claimant has had two separate compensable injuries and is entitled to prove the extent of his claims on each. The fact that claimant incurred successive injuries to the same general area of his body and which are difficult to segregate cannot operate to deprive him of the right to seek compensation for both injuries.
Denecke, J., joins in this concurring opinion.